Name: 97/340/JHA: Council Decision of 26 May 1997 on the exchange of information concerning assistance for the voluntary repatriation of third-country nationals
 Type: Decision
 Subject Matter: international law;  migration;  cooperation policy;  information and information processing
 Date Published: 1997-06-05

 Avis juridique important|31997D034097/340/JHA: Council Decision of 26 May 1997 on the exchange of information concerning assistance for the voluntary repatriation of third-country nationals Official Journal L 147 , 05/06/1997 P. 0003 - 0004COUNCIL DECISION of 26 May 1997 on the exchange of information concerning assistance for the voluntary repatriation of third-country nationals (97/340/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article K.3 (2) (a) thereof,Whereas Article K.1 (3) of the Treaty on European Union states that the Member States shall regard immigration policy and policy regarding nationals of third countries as matters of common interest;Whereas point 111 of the Communication by the Commission dated 23 February 1994 on immigration and asylum policy suggests that Member States' policies on the voluntary return of third-country nationals be approximated;Whereas a number of Member States have established programmes to support the voluntary return of legally as well as illegally resident third-country nationals;Whereas, in the case of legally resident third-country nationals, Member States' policies should aim at their integration into society and whereas assistance for voluntary return should not be interpreted as reflecting a policy of actively encouraging such return, but is purely designed to facilitate return of those who have taken a decision of their own free will to this effect;Whereas assistance for the voluntary return of illegally resident third-country nationals is in line with the European humanitarian tradition and may contribute to finding a dignified solution to reducing the number of illegally resident third-country nationals in the Member States; whereas it should be avoided that such assistance leads to undesired incentive effects;Whereas this Decision is without prejudice to the provisions of the European Convention for the Protection of Human Rights and Fundamental Freedoms of 4 November 1950 and the Geneva Convention of 28 July 1951 relating to the Status of Refugees, as amended by the New York Protocol of 31 January 1967,HAS DECIDED AS FOLLOWS:Article 1 Information exchange1. Those Member States which have taken steps to develop programmes to support the voluntary return of third-country nationals to their country of origin shall report annually on them to the General Secretariat of the Council. The General Secretariat shall circulate such information to all Member States and the Commission.2. Information on these national return programmes shall, in particular, include the following information:- the authorities responsible for carrying out the programme, i.e. non-governmental and/or international organizations;- the scope of the programme in terms of the persons covered;- any further requirements to be met by individual returnees in order to be considered for assistance under the programme;- any requirements to be met by the country of origin under the programme;- the type and level of assistance granted (e.g. travel expenses for the returnee and his/her family, removal costs, repatriation allowance);- estimate of the effects of the programme, including the number of beneficiaries and the occurrence of any incentive effects.Article 2 Analysis1. The General Secretariat of the Council shall make available annually to Member States and the Commission a draft report on the information received on the basis of Article 1. This report shall be exhaustive in nature and shall contain specific information on each of the points listed in Article 1 (2).2. The draft report referred to in paragraph 1 shall be examined by the Member States concerned and the Commission and adjusted if necessary.Article 3 Coordination1. On the basis of the draft report referred to in Article 2 (1), Member States concerned and the Commission shall, within the Council, exchange their views on the programmes referred to in Article 1. In so doing, they shall, in particular, compare the scope, conditions and effects of those programmes with a view to their possible approximation.2. The Member States concerned which have not introduced these programmes shall examine the results and usefulness thereof.Article 41. This Decision shall be published in the Official Journal.2. The Member States concerned shall draw up the report mentioned in Article 1 for the first time within six months of the publication of this Decision in the Official Journal.Dont at Brussels, 26 May 1997.For the CouncilThe PresidentW. SORGDRAGER